Title: From Thomas Jefferson to the House of Representatives, 3 February 1803
From: Jefferson, Thomas
To: House of Representatives


          
            Gentlemen of the House of Representatives
            
          
          The inclosed letters and affidavits exhibiting matter of complaint against John Pickering District judge of New Hampshire which is not within executive cognisance, I transmit them to the House of Representatives, to whom the constitution has confided a power of instituting proceedings of redress, if they shall be of opinion that the case calls for them. 
          
            Th: Jefferson Feb. 3. 1803.
          
        